DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 12/17/2021.
Claims1-8 have been amended and claims 9-12 newly added.  Claims 1-12 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZLOJUTRO, US 2013/003386 in view of EID, US 2016/0267451.
Re claims 1-3 and 12:
ZLOJUTRO teaches a system for remote identification of an item including one of a vehicle and a weapon in the vehicle, said vehicle and weapon each having a first 
A processor with a memory device for storing data entries [0023];
An output device in communication with the processor [0023] [0024];
An RFID receiver in communication with the processor, the RFID receiver configured to receive an RFID signal from the first active RFID tag, the receiver configured to provide the received RFID to the processor [0023] [0024];
A network access device in communication with the processor, the network access device capable of being in communication with a remote database (124) the remote database having a table that cross references the RFID to a plurality of data entries [0024];
Wherein the processor is configured to transmit the received RFID from the first active RFID tag to the database via the network access device and receive from the database respective one of a make and model of said vehicle including a vehicle identification number thereof, and a weapon identification number of the weapon [0019] [0023] [0024];
Wherein the processor is configured to provide an operator of the law enforcement vehicle an information/warning about respective one of the make and model of the vehicle including the vehicle identification information number thereof, and the weapon identification number of the weapon (i.e., stolen vehicle alert [0009] [0017] [0024]);


EID teaches a plurality of vehicles (102) having active RFID tags (104) [0055] [Figure 1A].
It would have been obvious to one of ordinary skill in the art before the effective filing date for each vehicle, including law enforcement vehicles, to include active RFID tags for the purpose of facilitating identification of each vehicle.

Claims 6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over TERAN-MATUS, US 2013/018776 in view of EID, US 2016/0267451.
Re claims 6:
TERAN-MATUS teaches a system for remote identification of a plurality of items transported by a vehicle; each of said plurality of items having a second RFID tag attached thereto, wherein the second RFID tag being an active RFID tag which always transmits and receives an RFID signal [0019] [0020] [0030], the system comprising:
A processor with a memory device for storing data entries [0022];
An output device in communication with the processor (i.e., alarm [0025] [0028];
An RFID receiver in communication with the processor that automatically scans for RFID attached to said plurality of items in the vehicle over time, the RFID receiver configured to receive an RFID signal from said second RFID tags, the receiver configured to provide the received RFID to the processor [0022] [0025];
A network access device in communication with the processor, the network access device capable of being in communication with a remote database, the remote 
Wherein the processor is configured to transmit the received RFID to the database via the network access device, the database history being accessible to provide a status of RFIDs read by the RFID receiver in the vehicle [0025]-[0029].
TERAN-MATUS does not teach the vehicle has a first RFID tag attached thereto, the first RFID tag being an active RFID tag which always transmits and receives an RFID signal.
EID teaches a plurality of vehicles (102) having active RFID tags (104) [0055] [Figure 1A].
It would have been obvious to one of ordinary skill in the art before the effective filing date for the vehicle to include an attached active RFID tag for the purpose of facilitating identification of the vehicle in addition to items transported within the vehicle.
Re claims 9-11:
TERAN-MATUS teaches the system of claim 6, wherein the status of RFIDs includes information about said plurality of items being placed in a vehicle randomly [0019].  Each of the plurality of items includes multiple RFID tags each configured to always transmit and receive RFID signal, wherein the plurality of items may be weapons [0019]-[0030].  




Allowable Subject Matter
Claims 4, 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876